The plaintiff brought suit, under the provisions of Section 2535, Revised Statutes 1909, to ascertain and determine the title to certain lands in Pemiscot County, asserting in its petition that the defendant claimed some interest adverse to plaintiff's title, *Page 281 
and praying that the court ascertain and determine the estates of plaintiff and defendant, respectively, therein. To this petition the defendant filed an answer, in which he disclaimed title to all of the lands described in the petition, except the following portions:
"Beginning at the center of fractional Sections 17 and 18, Township 20, north, Range 12, east, on the left and east banks of Little River and meander south on the left bank as follows: South 28 degrees west 1060 feet to the corner of fractional Sections 18 and 19 of Township 20, north, of Range 12, east; thence south 521 feet; thence south 15 degrees west 602 feet; thence south 27 degrees east 251 feet; thence east 535 feet to the section line between Sections 19 and 20 of Township 20, north, Range 12 east; thence north 2244 feet to the point of beginning of this survey and containing 21.85 acres, being 3.20 acres of the land sued for herein."
As to the lands above described, defendant asserted title in himself, and joined in the prayer of the petition that the court ascertain and determine the title of the parties. A reply was filed, and upon a hearing of the cause the court rendered judgment in favor of the plaintiff. The defendant has duly appealed.
The plaintiff's evidence consisted of the usual documents divesting title from the United States, first to the State of Missouri, thence to the County of Pemiscot, and thence to the plaintiff. Defendant's evidence consisted of a deed from one Story and wife to William J. Hill and the defendant, and from William J. Hill to the defendant, and defendant also introduced parol evidence tending to show title in himself under the Statute of Limitations. What title Story had to the lands in question, or how, when or from whom he obtained his title, if any, does not appear.
Upon the conclusion of the evidence, the cause was submitted to the court for judgment. The defendant did not ask for any declarations of law or findings of fact, and none were given. The case was tried without the intervention of a jury. A motion for new trial was filed *Page 282 
and overruled, and the case is now before us upon the record above indicated. No further facts need be stated.
It will be observed from the statement of facts that appellant relied in part upon the Statute of Limitations to sustain his claim to the lands in question, and that he introduced evidence tending to show that he had been in possession of the lands above described a sufficient length of time for possession to have ripened into title. It will also be observed that respondent introduced no evidence to the contrary. The case was a law case, tried to the court without the aid of a jury, as stated, no declarations of law or findings of fact were asked by appellant, and none were given.
Respondent now contends that the finding of the trial court upon the questions of fact involved precludes a review of the evidence by this court, and that the judgment must for that reason be affirmed. This contention must be sustained upon the authority of a long line of cases beginning with Bryan v. Wear,4 Mo. 106, and continuing down to the case of State ex rel. v. Sturgis, 276 Mo. 559, l.c. 570. Among many cases maintaining this doctrine, the following may be cited: Gannon v. Gas Co.,145 Mo. 502, l.c. 515; Johnson v. Grayson, 230 Mo. 380, l.c. 394; Printz v. Miller, 233 Mo. 47, l.c. 49; St. Louis v. Railroad,248 Mo. 10, l.c. 25; State v. Frederici, 269 Mo. 689, l.c. 695, and Jordan v. Davis, 172 Mo. 599, l.c. 608. The reasons for this rule are set forth at length in the opinions in these cases, particularly in the Gannon case, and need not be repeated here.
A contrary doctrine was announced in Reichenbach v. Ellerbe,115 Mo. 588, and in a few earlier cases, but the Reichenbach case seems not to have been followed since the decision in the Gannon case, and is no longer entitled to be considered as an authority in this State upon the point here involved. Since it does not seem, however, that Reichenbach v. Ellerbe has ever been expressly overruled, we now declare it overruled upon this question, to the end that it may no longer serve as a false light to the legal wayfarer. *Page 283 
With reference to the deed from Story and wife which appellant offered in evidence, it suffices to say that no showing is made that any title to the lands here involved was ever vested in Story, nor is this particular tract embraced, except possibly by inference, in the lands described in the Story deed.
Appellant relies upon the theory that this is a proceeding in equity and that, therefore, this court may review the facts. We have repeatedly held that cases of this character are cases at law when law issues only are tendered, and are in equity when equitable issues are tendered. [Lee v. Conran, 213 Mo. 404, l.c. 413; Hauser v. Murray, 256 Mo. 58, l.c. 84; Minor v. Burton,228 Mo. 558, l.c. 562.] The issues in the case at bar are legal and not equitable in their nature, and hence the rules applicable to ordinary actions at law apply. In actions at law the weight even of undisputed parol evidence is for the triers of fact and their finding is conclusive on appeal. In this instance the trial judge was the trier of the facts, and his decision is to be treated, under the circumstances here shown, as the verdict of a properly instructed jury.
The rule above announced makes it necessary that the judgment of the trial court in this case should be affirmed, which is accordingly done. All concur except Woodson, J., absent.